KEVIN G. CLARKSON
ATTORNEY GENERAL

Glenn M. Gustafson (Alaska Bar No. 8806132)
Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Suite 200
Anchorage, AK 99501
Telephone: (907) 269-5200
Facsimile: (907) 269-5110
Email: glenn.gustafson@alaska.gov
Attorney for State of Alaska

                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

STATE OF ALASKA, DEPARTMENT          )
OF COMMERCE, COMMUNITY AND           )
ECONOMIC DEVELOPMENT,                )
DIVISION OF ECONOMIC                 )
DEVELOPMENT,                         )
                                     )          Case No.
           Plaintiff,                )
                                     )          VERIFIED COMPLAINT FOR
v.                                   )          FORECLOSURE OF FIRST
                                     )          PREFERRED SHIP MORTGAGE
NIGHT STALKER (Official No. 621111), )          AGAINST THE NIGHT STALKER,
In Rem; ANDREW C. BACOM, In          )          IN REM; AND FOR MONIES OWED
Personam,                            )          AGAINST ANDREW C. BACOM, IN
                                     )          PERSONAM
           Defendants.               )

      The State of Alaska, Department of Commerce, Community and Economic

Development, Division of Economic Development alleges:

      1.      This is a case within the admiralty and maritime jurisdiction of this Court

under 28 U.S.C. § 1333, 46 U.S.C. § 31325, Federal Rule of Civil Procedure 9(h), and




           Case 3:19-cv-00117-SLG Document 1 Filed 04/19/19 Page 1 of 9
Article III, § 2 of the United States Constitution, to foreclose a first preferred ship

mortgage and for monies owing.

       2.      Plaintiff is the State of Alaska, Department of Commerce, Community and

Economic Development, Division of Economic Development (“State”). The defendant

vessel, NIGHT STALKER (Official No. 621111), is presently within the District of

Alaska. Defendant Andrew C. Bacom is the owner and master of the NIGHT STALKER,

borrower under a promissory note issued to the State, and resides within the District of

Alaska.

       3.      On January 25, 2013, Andrew C. Bacom duly executed and delivered to the

State a promissory note by which he promised to pay the State the principal sum of

$93,750.00 together with interest at the rate of five and one quarter percent (5.25%) per

year. The promissory note provided for payment of equal annual installments of principal

and interest in the amount of $9,186.00 to be made each year on October 1st. Payment

was to commence on October 1, 2013 and continue until October 1, 2027 when the entire

unpaid balance of principal and interest would become due. The promissory note

provided for a late charge of five percent (5%) of the payment if payment is more than

fifteen (15) days overdue. A copy of the promissory note is attached as Exhibit 1.

Courtney E. Bacom executed the promissory note as guarantor.




Verified Complaint                                                    Page 2 of 9
SOA v. NIGHT STALKER (Official No. 621111) In Rem; Andrew C. Bacom, In Personam




            Case 3:19-cv-00117-SLG Document 1 Filed 04/19/19 Page 2 of 9
       4.      To secure payment of the promissory note, on January 25, 2013, Andrew C.

Bacom duly executed and delivered to the State a first preferred ship mortgage upon the

NIGHT STALKER, together with all her boilers, engines, machinery, masts, spars, sails,

rigging, boats, anchors, chains, cable, tackle, apparel, furniture, fittings, equipment, and

all other appurtenances, whether then owned or after acquired, whether on board or not,

and all additions, improvements, and replacements to the vessel. At the time the first

preferred ship mortgage was made, the NIGHT STALKER was a vessel documented

under the laws of the United States. A copy of first preferred ship mortgage is attached as

Exhibit 2. The abstract of title for the NIGHT STALKER is attached as Exhibit 3.

       5.      The first preferred ship mortgage was recorded on January 28, 2013, at the

United States Coast Guard, National Vessel Documentation Center in Falling Waters,

West Virginia, in accordance with 46 U.S.C. § 12101, et seq. All of the acts required to

be done by statute in order to give the first preferred ship mortgage the status of a

preferred mortgage were duly performed or caused to be performed by the State,

including endorsement of the first preferred ship mortgage upon the vessel’s documents

in accordance with 46 U.S.C. § 31321-31322.

       6.      To further secure payment of the promissory note, on January 25, 2013,

Andrew C. Bacom duly executed and delivered to the State a security agreement which

created a security interest on behalf of the State in the NIGHT STALKER and all gear,


Verified Complaint                                                    Page 3 of 9
SOA v. NIGHT STALKER (Official No. 621111) In Rem; Andrew C. Bacom, In Personam




            Case 3:19-cv-00117-SLG Document 1 Filed 04/19/19 Page 3 of 9
equipment, electronics, and additions thereto attached, then owned or thereafter acquired.

A copy of security agreement is attached as Exhibit 4.

      7.      On January 15, 2014, Andrew C. Bacom executed and delivered to the

State a modification agreement through which the promissory note was amended by

releasing guarantor Courtney E. Bacom from liability on the loan. A copy of the

modification agreement is attached as Exhibit 5.

      8.      Andrew C. Bacom is in default in performance of the promissory note, first

preferred ship mortgage, and security agreement, and the loan is now due. To date,

$17,634 in payments and $23,294.82 from the sale of collateral have been received by the

State and applied to the amount due by Andrew C. Bacom on the promissory note.

      9.      Andrew C. Bacom is in default in performance of the first preferred ship

mortgage and security agreement by failing to carry the required insurance on the vessel

and its appurtenances. Insurance on the vessel expired January 31, 2017 and has not been

renewed.

      10.     The State has notified Andrew C. Bacom that he is in default in the

performance of the promissory note, first preferred ship mortgage and the security

agreement, has demanded payment and proof of insurance, and has given Andrew C.

Bacom notice that failure to pay and provide proof of insurance would result in

foreclosure of the promissory note and arrest of the vessel NIGHT STALKER. True and


Verified Complaint                                                    Page 4 of 9
SOA v. NIGHT STALKER (Official No. 621111) In Rem; Andrew C. Bacom, In Personam




           Case 3:19-cv-00117-SLG Document 1 Filed 04/19/19 Page 4 of 9
correct copies of the letters sent to the borrowers on January 6, 2017 and April 6, 2017,

are attached hereto as Exhibit 6.

       11.    Pursuant to the terms of the promissory note, first preferred ship mortgage,

and the modification agreement, the defendant, as of December 19, 2018, owes the

principal sum of $61,183.03 for the promissory note; plus interest at five and one quarter

percent (5.25%) from September 30, 2014 through October 1, 2014, four and one quarter

percent (4.25%) from October 1, 2014 through October 16, 2015, and five and one

quarter percent (5.25%) from October 16, 2015 through December 19, 2018, in the

amount of $17,280.02; plus late fees in the amount of $449.20.

       12.    Thus, as of December 19, 2018, the total amount owed is $78,912.25,

attorney’s fees will accrue, and interest continues to accrue. A copy of the final demand

payoff statement is attached as Exhibit 7.

       13.    The first preferred ship mortgage expressly provides that proceeds of the

sale of the NIGHT STALKER are to be applied first to all expenses and charges,

including the expense of any sale; the expenses of any retaking; attorney’s fees; court

costs; and any other expenses or advances made or incurred by the State in the protection

of its rights or the pursuance of its remedies. These expenses and charges include

procurement of insurance coverage on the vessel, repairs to the vessel, and other such

matters as Andrew C. Bacom is obligated to provide. Expenses and charges also include


Verified Complaint                                                    Page 5 of 9
SOA v. NIGHT STALKER (Official No. 621111) In Rem; Andrew C. Bacom, In Personam




         Case 3:19-cv-00117-SLG Document 1 Filed 04/19/19 Page 5 of 9
costs incurred by the State in preparing the vessel for sale, such as travel costs to inspect

the vessel, and for commission of a marine survey on the vessel. The proceeds are to be

applied secondly to the payment in full of promissory note and all other sums promissory

note secures; the payment of all damages, liquidates or otherwise; and the payment of

interest on all such amounts.

        14.     Pursuant to the terms of the promissory note, first preferred ship mortgage

and the security agreement, the State can recover costs and attorney’s fees incurred in

collection of its debt if the borrower, Andrew C. Bacom, defaults, which has occurred

here.

        WHEREFORE, the State requests judgment against the NIGHT STALKER

(Official No. 621111), in rem; Andrew C. Bacom, in personam, jointly and severally, as

follows:

        1.      That this Court authorize the Clerk of Court to issue to the U.S. Marshal a

warrant for arrest and seizure against the NIGHT STALKER (Official No. 621111), in

accordance with Supplemental Rule C of the Federal Rules of Civil Procedure and Local

Admiralty Rules (b)(2) and (e)(4), and that the NIGHT STALKER (Official No. 621111)

be arrested and detained in the U.S. Marshal’s custody, or in the custody of a substitute

custodian upon further order of this Court.




Verified Complaint                                                    Page 6 of 9
SOA v. NIGHT STALKER (Official No. 621111) In Rem; Andrew C. Bacom, In Personam




             Case 3:19-cv-00117-SLG Document 1 Filed 04/19/19 Page 6 of 9
       2.      That all persons claiming an interest in the NIGHT STALKER (Official

No. 621111) be cited to appear and answer this Complaint.

       3.      That the first preferred ship mortgage for the promissory note be foreclosed

and that the NIGHT STALKER (Official No. 621111) be condemned and sold in the

manner provided by law to pay first the demands and claims of the State under the first

preferred ship mortgage. The demands and claims of the State include all costs of suit,

including but not limited to: attorney’s fees incurred in this proceeding; U.S. Marshal’s

fees; and custodial and moorage or storage fees on the NIGHT STALKER (Official No.

621111). The State also demands and claims the principal sum of $61,183.03 for the

promissory note; plus interest at five and one quarter percent (5.25%) from September

30, 2014 through October 1, 2014, four and one quarter percent (4.25%) from October 1,

2014 through October 16, 2015, and five and one quarter percent (5.25%) from October

16, 2015 through December 19, 2018, in the amount of $17,280.02; plus late fees in the

amount of $449.20, and any travel expenses incurred for arrangements for safekeeping of

the vessel. The State also demands and claims post judgment costs and attorney’s fees in

accordance with the applicable statutes.

       4.      That the State be adjudged the holder of the first preferred ship mortgage

on the NIGHT STALKER (Official No. 621111) for the payment of the sums due,

including costs and attorney’s fees, and that this Court declare the lien of the State’s first


Verified Complaint                                                    Page 7 of 9
SOA v. NIGHT STALKER (Official No. 621111) In Rem; Andrew C. Bacom, In Personam




            Case 3:19-cv-00117-SLG Document 1 Filed 04/19/19 Page 7 of 9
preferred ship mortgage to be superior to all other liens which may exist against the

NIGHT STALKER (Official No. 621111).

       5.      That at the sale of the NIGHT STALKER (Official No. 621111), the State

be permitted to bid, without cash deposit, up to the amount of its judgment, and that, in

the event that the State’s bid is the highest and best bid received, the amount of its bid be

credited to the judgment.

       6.      That the State be awarded a judgment in personam in its favor and against

defendant Andrew C. Bacom in the amount of any deficiency remaining after the

application of the proceeds of the sale of the NIGHT STALKER (Official No. 621111).

       7.      That the State be awarded such further relief as is just and proper.

       DATED April 18, 2019.

                                           KEVIN G. CLARKSON
                                           ATTORNEY GENERAL


                                           By:    /s/ Glenn M. Gustafson
                                                  Glenn M. Gustafson
                                                  Assistant Attorney General
                                                  Alaska Bar No. 8806132




Verified Complaint                                                    Page 8 of 9
SOA v. NIGHT STALKER (Official No. 621111) In Rem; Andrew C. Bacom, In Personam




            Case 3:19-cv-00117-SLG Document 1 Filed 04/19/19 Page 8 of 9
                                         VERIFICATION

STATE OF ALASKA                             )
                                            ) ss.
FIRST JUDICIAL DISTRICT                     )

       Cecile A. Anderson, being first duly sworn, deposes and says:

       That I am a Loan/Collection Officer III for the Plaintiff, State of Alaska,

Department of Commerce, Community, and Economic Development, Division of

Economic Development and in charge of the collection of the account which is the basis

of this complaint; I am authorized to make this Verification on behalf of the State of

Alaska; that I have read the foregoing complaint, know the contents thereof, and that the

same is true to my knowledge.

       DATED this Jf11'aay of April, 2019.




                                                    Cecile A. Anderson

       SUBSCRIBED AND SWORN TO before me this /~ay of April, 2019.




                       Notary Public
                      State of Alaska
                                                                              aska
                      Slefanre L Davis                                        (A   ftpJ..12~


Verified Complaint                                                     Page 9 of9
SOA v. NIGHT STALKER (Official No. 621111) In Rem; Andrew C. Bacorn, In Personam




          Case 3:19-cv-00117-SLG Document 1 Filed 04/19/19 Page 9 of 9
